 Case 1:18-cv-00404-GJQ-PJG ECF No. 54 filed 11/15/19 PageID.431 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

DARRYLE POLLARD,
     Plaintiff,                                       Case No. 1:18-cv-00404-GJQ-PJG
v.                                                    HON. GORDON J. QUIST

CITY OF MUSKEGON HEIGHTS,
BRANDON M. DEKUIPER,
MICHAEL T. EDENS, and
MICHAEL M. RATLIFF,
In their individual and official capacities,
        Defendants.
____________________________________________________________________
Christopher J. Trainor (P42449)                         Michael S. Bogren (P34835)
Shawn C. Cabot (P64021)                                 Robert A. Callahan (P47600)
Attorneys for Plaintiff                                 Attorneys for Defendants
CHRISTOPHER TRAINOR & ASSOCIATES                        PLUNKETT COONEY
9750 Highland Road                                      333 Bridge St., NW, Suite 530
White Lake, Michigan 48386                              Grand Rapids, MI 49504
(248-886-8650)                                          (616) 752-4600
Shawn.cabot@cjtrainor.com                               mbogren@plunkettcooney.com
                                                        rcallahan@plunkettcooney.com

                              NOTICE OF CHANGE OF ADDRESS

       Please be advised Plunkett Cooney’s Kalamazoo office has merged with the Grand

Rapids office. Our new address is 333 Bridge St., NW, Suite 530, Grand Rapids, Michigan

49504. The phone number for the main line is (616) 752-4600. My direct dial and email

address will stay the same.

Dated: November 15, 2019                      Respectfully submitted,

                                              PLUNKETT COONEY


                                              By:_/s/ Robert A. Callahan______________
                                                     Robert A. Callahan (47600)
                                                     Attorney for Defendants
                                                     333 Bridge St., NW, Suite 530
                                                     Grand Rapids, MI 49504
                                                     DD: (269) 226-8856
